Martin, J.
delivered the opinion of the court. The plaintiff complained, that the defendants wrougfully sued out writs of sequestration and attachment, against R. & T. H. Hasluck, *342under which the sheriff seized and attached on board the plaintiff's vessel, (the Ajax) then bound for Liverpool, a quantity of tobacco which was shipped on board of said vessel, whereby she was detained a considerable time, to the great expense and injury of the plaintiff, who thereby lost a quantity of freight, which he would otherwise have obtained.
East’n District.
June, 1823.
The defendant pleaded several, and various pleas.
The district court was of opinion that “the plaintiff has no cause of action; that he was no party to the attachment, and cannot be permitted to say it was wrongfully sued out; that he had a lien upon the tobacco attached, for one half of the freight, which he could have holden to, and as he permitted the tobacco to go out of his possession, he cannot look to the attaching creditor, with whom he has no privity of contract—that the only damage or penalty which the plaintiff could have claimed from the freighter, in case he had taken out the tobacco, was one half of the freight; that the circumstance of its being taken out by the sheriff, under a legal process, gives the plaintiff no right to look to the defendants.
The plaintiff appealed.
*343It does not appear from the evidence that the tobacco was taken out of the vessel; indeed it appears it was not. The master consented to remain the guardian of it.
We think with the district judge that no liability results from the defendants having wrongfully sued out process of attachment on the tobacco, on board of the plaintiff’s vessel. If the process was legally sued out, (and this is not denied) the owners of the tobacco may complain of its having been done without a just cause, and the defendants no doubt gave bond for the indemnification of the owners, in case of the suit being wrongfully instituted.
The master might have landed the tobacco and demanded one half of the freight, and for this he had a lien, which, it is probable, would not have been violated. He chose another alternative, viz: to become the keeper of the tobacco for the sheriff. This may give an action resulting from the contract; but none results from the suing out and executing the process of attachment; for that, whether done on just, or unjust ground, wrought no injury to the plaintiff.
For these reasons, it is ordered, adjudged *344and decreed, that the judgment of the district court be affirmed with costs.
Hennen for the plaintiff, J. W Smith for defendants.